Title: From George Washington to Thomas Johnson, 31 January 1796
From: Washington, George
To: Johnson, Thomas


          
            Dear Sir,
            Phila. 31st Jan. 1796.
          
          I am ashamed, so much after the date of it, to have the receipt of your letter of the 15th of Decr to acknowledge; but truth being the best apology I can make for the omission, you will receive it as follow.
          Immediately upon the receipt of that letter, I sent it where all other letters relative to the same subject were referred, to the Secretary of War, who was in the act of investigating circumstances attending the different sites proposed for An Arsenal on the Potomack, that the one which appeared to combine the greatest, & most numerous advantages might be preferred; with direction that he shd acknowledge the receipt of it, and add this information thereto. Not until an enquiry within these few days, did I learn that the multiplicity of business which two Offices involves him in, had occasioned it to slip his memory: I therefore take it upon myself to inform you that a situation above, is preferred to one below the Bleu Mountain. With very great esteem and regard I am—Dear Sir Yr Obedt & Affecte Serv.
          
            Go: Washington
          
        